UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: DECEMBER 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-15491 PARLUX FRAGRANCES, INC. (Exact Name of Registrant As Specified in Its Charter) DELAWARE 22-2562955 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 5900 N. Andrews Avenue, Suite 500, Fort Lauderdale, FL 33309 (Address of Principal Executive Offices)(Zip Code) (954) 316-9008 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 2, 2011 Common Stock, $0.01 par value per share 20,528,812 shares PART I. – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS See pages 17 to 36. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Parlux Fragrances, Inc. is engaged in the business of creating, designing, manufacturing, distributing and selling prestige fragrances and beauty related products marketed primarily through specialty stores, national department stores and perfumeries on a worldwide basis. The fragrance market is generally divided into a prestige group (distributed primarily through department and specialty stores) and a mass market group (primarily chain drug stores, mass merchandisers, smaller perfumeries and pharmacies).Our fragrance products are positioned primarily in the prestige group. We hold licenses or sublicenses to manufacture and distribute the designer fragrance brands of Paris Hilton, Jessica Simpson, Nicole Miller, Josie Natori, Queen Latifah, Marc Ecko, Rihanna, Kanye West, Vince Camuto, and Fred Hayman Beverly Hills. For convenience and simplicity, in this report the terms “Parlux”, “the Company”, “us” and “we” means Parlux Fragrances, Inc. and its wholly-owned subsidiaries, Parlux S.A., a French company (“S.A.”), and Parlux Ltd, a New York corporation. Forward-Looking Statements Certain statements within this Quarterly Report on Form10-Q, which are not historical in nature, including those that contain the words, “anticipate”; “believe”; “plan”; “estimate”; “expect”; “should”; “could”; “may”; “intend”; and other similar expressions, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All forward-looking statements are based on current expectations regarding important risk factors. Investors are cautioned that forward-looking statements involve such risks and uncertainties, which may affect our business and prospects, including economic, competitive, governmental, technological and other factors included in our filings with the Securities and Exchange Commission (“SEC”), including the risks and uncertainties discussed under the headings “Risk Factors” and “Forward-Looking Statements” included in our Annual Report on Form10-K for the year ended March 31, 2010.Accordingly, actual results may differ materially from those expressed in the forward-looking statements, and the making of such statements should not be regarded as a representation by the Company or any other person that the results expressed in the statements will be achieved.We do not undertake any obligation to update the information herein, which speaks only as of this date.The following discussion and analysis should be read in conjunction with the unaudited Condensed Consolidated Financial Statements and notes thereto appearing elsewhere in this Quarterly Report on Form 10-Q. Recent Developments GE Capital Corporate Finance Credit Facility On June25, 2010, we entered into a Loan Agreement (the “Loan Agreement”) with General Electric Capital Corporation (“GE Capital”), as lender, administrative agent and collateral agent.The Loan Agreement is a revolving credit facility that provides a credit line of up to $20.0million, depending upon the availability of a borrowing base and certain reserves established by GE Capital from time to time, at an interest rate equal to the highest of (a) the prime rate, (b) the federal funds rate plus 3.0%, or (c) the London InterBank Offered Rate (“LIBOR”) over one minus any Euro dollar reserve requirement (the “Eurodollar Rate”),in each case plus 3.50%; or the Eurodollar Rate plus 4.50%, at our option except in certain circumstances including defaults in the payment of any amounts under the revolving credit facility or the unavailability of the LIBOR rate.The term of the revolving credit facility under the Loan Agreement is two years. Borrowings under the Loan Agreement are secured by all of our assets and the assets of our subsidiary, Parlux Ltd., pursuant to a Guaranty and Security Agreement.In addition, GE Capital, as administrative and collateral agent, has a security interest in and to certain of our patents and trademarks, as well as those of our subsidiary, Parlux Ltd., pursuant to a Patent Security Agreement and Trademark Security Agreement, respectively.We have provided to GE Capital, as administrative and collateral agent, a full guaranty of payment of the obligations under the Loan Agreement.See “Liquidity and Capital Resources” and Note F to the accompanying unaudited Condensed Consolidated Financial Statements for further discussion. 1 Designer Vince Camuto Fragrance License On June4, 2010, we entered into an exclusive fragrance licensing agreement with Vince Camuto, Chief Designer and Chief Executive Officer of Camuto Group, to develop, manufacture and distribute prestige fragrances and related products under the Vince Camuto trademark.The initial term of the agreement expires on March31, 2016, and is renewable for an additional five-year term if certain sales levels are met.We must pay a minimum royalty, whether or not any product sales are made, and spend minimum amounts for advertising based upon sales volume. We anticipate launching a new fragrance under this license in the fall of 2011. The Garcia Group On June14, 2010, certain persons related to ReneGarcia (the “Garcia Group”) acquired 2,718,728 shares of our common stock. The Garcia Group refers to that certain group comprised of JM-CO Capital Fund, LLC, Irrevocable Trust for Victor Garcia, Jacqueline Marie Garcia, Jacavi Investments, LLC, Carolina Marie Garcia 2006 Family Trust, Jacqueline Marie Garcia 2006 Family Trust, Carolina Marie Garcia and Aqua Capital Fund, LLC, which filed a Schedule 13G on June23, 2010.The Garcia Group reported having beneficial ownership of a total of 2,995,527 shares, or approximately 14.7% of our outstanding shares as of June14, 2010, excluding warrants owned by the Garcia Group (see Notes E and G in the accompanying unaudited Condensed Consolidated Financial Statements for further discussion). Critical Accounting Policies and Estimates In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial position in the preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America (“US GAAP”). Actual results could differ significantly from those estimates under different assumptions and conditions. We have included in our Annual Report on Form10-K for the year ended March31, 2010, a discussion of our most critical accounting policies, which are those that are most important to reflect our financial condition and results of operations and require management’s most difficult, subjective and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We have not made any changes in these critical accounting policies, nor have we made any material change in any of the critical accounting estimates underlying these accounting policies, since the filing of our Annual Report on Form10-K filing, discussed above. Recent Accounting Update In January2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No.2010-06 (“ASU No.2010-06”), Improving Disclosure about Fair Value Measurements, under Topic 820, Fair Value Measurements and Disclosures, to improve and provide new disclosures for recurring and nonrecurring fair value measurements under the three-level hierarchy of inputs for transfers in and out of Levels 1(quoted prices in active markets for identical assets or liabilities) and 2 (significant other observable inputs), and activity in Level 3 (significant unobservable inputs). This update also clarifies existing disclosures of the level of disaggregation for the classes of assets and liabilities and the disclosure about inputs and valuation techniques. ASU No.2010-06 new disclosures and clarification of existing disclosures is effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for financial statements issued for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. The adoption of ASU No.2010-06, as it relates to new disclosures and clarifications of existing disclosures did not have a material impact on our consolidated financial statements.We do not expect the adoption of ASU No. 2010-06, as it relates to certain disclosures of activity in Level 3 fair value measurements to have a material impact on our consolidated financial statements. Significant Trends A significant number of new prestige fragrance products continue to be introduced on a worldwide basis. The beauty industry, in general, is highly competitive and consumer preferences often change rapidly.The initial appeal of these new fragrances, launched for the most part in U.S. department stores, fuels the growth of our industry.Department stores generally lose sales to the mass market as a product matures.To counter the effect of lower department store sales, companies introduce new products, which requires additional spending for development and advertising and promotional expenses.In addition, a number of the new launches are with celebrities (mainly entertainers), which require substantial royalty commitments, whose careers and/or appeal could change drastically, both positively and negatively, based on a single event.If one or more of our new product introductions is unsuccessful, or the appeal of a celebrity that is tied to any of our fragrances or accessory product brands diminishes, it could result in a substantial reduction in profitability and operating cash flows. 2 Over the last two years, certain U.S. department store retailers have consolidated operations resulting in the closing of retail stores, as well as implementing various inventory control initiatives. The result of these consolidation efforts include lower inventories maintained by the retailers and higher levels of returns after each gift-giving holiday season.Although overall sales increased early during this past holiday season, during December 2010 our domestic department stores business, once again, encountered a difficult retail market.Store closings, inventory control initiatives, and the current global economic conditions may continue to adversely affect our sales in the short-term. In response to the above conditions, we implemented a number of cost reduction initiatives, beginning in fiscal year 2009 and continuing in fiscal years 2010 and 2011, including a targeted reduction in staff, along with a reduction in committed advertising and promotional spending, and reduced our production levels. Since late 2008, U.S. department store retailers experienced a major reduction in consumer traffic, resulting in decreased sales. In response, the retailers offered consumers deep discounts on most of their products. As is customary in the fragrance industry, these discounts, for the most part, were not offered on fragrances and cosmetics. This resulted in an overall reduction in sales of these products. Historically, as is the case for most fragrance companies, our sales have been influenced by seasonal trends generally related to holiday or gift giving periods. Substantial sales often occur during the final month of each quarter.There can be no assurance that these sales trends will support planned objectives in future periods and may negatively affect future periods. In light of the downturn in the global economy, we have performed a quarterly review of our intangible long-lived assets. This review was based upon the estimated future undiscounted net cash flows for the remaining period of each license. Based upon our review, no impairment charges were deemed necessary as of December 31, 2010. Our license with GUESS? expired on December31, 2009, and was not renewed. During the fiscal year ended March 31, 2010, and prior to the expiration of the GUESS? license we launched new products under our existing licenses with Paris Hilton and Jessica Simpson as well as launching brands under new licenses with Queen Latifah, Marc Ecko and Josie Natori.In the current fiscal year we launched additional new fragrances under our licenses with Paris Hilton, Jessica Simpson, and Queen Latifah as well as a first fragrance under our license with Nicole Miller.Looking forward, in late January 2011we have launched our first fragrance under our sublicense with Rihanna, and anticipate launching other new fragrances under our existing licenses in the fourth quarter of fiscal year 2011.As noted in our discussion on sales, below, excluding GUESS? brand net sales, our net sales for the nine-months ended December 31, 2010, increased 8%, as compared to the same prior year period. It is always difficult to predict sales levels, and is even more difficult in a challenging economic environment. We continue to take steps to control our expenses by maintaining or reducing operating expenses, where feasible.We have returned to the basics of controlled, in-store promotional activity, and have significantly reduced major new license introductions.We have launched new brand names under existing licenses, specifically Tease, under our Paris Hilton fragrance brand license and Fancy Nights, under our Jessica Simpson fragrance brand license.These activities were far less costly than the launch of a new license fragrance.We are cautiously optimistic that we are positioned for a profitable fiscal year 2011 with our expected product mix and revised cost structure. Results of Operations During the nine-months ended December 31, 2010, we experienced a 28% decrease in overall net sales, as compared to the nine-months ended December 31, 2009. The decrease was primarily due to the expiration of our GUESS? brand license and the continued negative impact of the global economic climate.GUESS? brand net sales for the nine-months ended December 31, 2009, were approximately $43.4 million.If we exclude these GUESS? brand net sales from the same prior year period net sales, our overall net sales increased over the prior year period by 8%.Although overall sales increased early during this past holiday season, during December 2010 our domestic department stores business, once again, encountered a difficult retail market.Domestic retailers continue to carefully monitor inventory stock levels, which, in turn, affects both order levels as well as post-holiday returns.Nevertheless, the expense controls and reduced spending discussed above, resulted in net income of $1.1 million for the nine-months ended December 31, 2010, as compared to a net loss of $(4.9) million for the same prior year period. 3 During the nine-months ended December 31, 2010, we transferred $1.4 million, of GUESS? brand inventory to GUESS? and/or its new fragrance licensee at its March31, 2010 net carrying value. This transfer of inventory, along with the cost of sales for the brand, have been classified as “Sales-expired license” and “Cost of sales-expired license” in the accompanying unaudited Condensed Consolidated Statements of Operations for the three and nine-months ended December 31, 2010. Our gross margins may not be comparable to other entities that include all of the costs related to their distribution network in costs of goods sold, since we allocate a portion of these distribution costs to costs of goods sold and include the remaining unallocated amounts as selling and distribution expenses. Selling and distribution expenses for the nine-months ended December 31, 2010, and 2009, include $2.7million and $3.1million, respectively, ($0.6million and $1.3 million for the three-months ended December 31, 2010, and 2009, respectively) relating to the cost of warehouse operations not allocated to inventories and other related distribution expenses (excluding shipping expenses which are recorded as cost of goods sold). A portion of these costs is allocated to inventory in accordance with US GAAP. Comparison of the three and nine-month periods ended December 31, 2010, with the three and nine-month periods ended December 31,2009. Net Sales For the Three Months Ended December 31, For the Nine Months Ended December 31, % Change* % Change* (in millions) Domestic sales $ $ )% $ $ )% International sales )% )% Unrelated customer sales )% ( 41 )% Related parties sales )% 2 % Sales – expired license )% )% Total net sales $ $ )% $ $ )% ————— * % change is based on unrounded numbers During the three-months ended December 31, 2010, net sales decreased 38% to $31.4million, as compared to $50.3million for the same prior year period.The decrease was primarily due to the expiration of our GUESS? brand license resulting in a decrease in net sales of $15.3 million, as well as a $3.2 million reduction in our sales of Queen Latifah brand fragrances, as compared to the same prior year period.The decrease was partially offset by an increase in Paris Hilton brand fragrances gross sales of $0.5million.In addition, during December we shipped initial orders of approximately $2.4 million of our new Rihanna brand fragrance, Reb’l Fleur, in preparation of our late January 2011 launch. During the nine-months ended December 31, 2010, net sales decreased 28% to $94.1million, as compared to $130.4 million for the same prior year period. The decrease was primarily due to the expiration of our GUESS? brand license resulting in a decrease in net sales of $43.4 million, as well as a $4.5 million reduction in our sales of Queen Latifah brand fragrances, as compared to the same prior year period, and the continued weak global economic climate. The decrease was partially offset by an increase in Paris Hilton and Jessica Simpson brand fragrances gross sales of $6.4 million and $1.0 million, respectively, as compared to the same prior year period, as well as the initial shipments of our new Rihanna brand fragrance of approximately $2.4 million. 4 For the three-months ended December 31, 2010, net sales to unrelated customers, which represented 62% of our total net sales decreased 38% to $19.3million, as compared to $31.2million for the same prior year period. The decrease was primarily due to a decrease in sales in both our international and domestic markets. Net sales to the U.S. department store sector decreased 27% to $12.4million for the three-months ended December 31, 2010, as compared to $16.9million for the same prior year period, while net sales to international distributors decreased 52% to $6.9million from $14.3million for the same prior year period. The decrease in domestic and international net sales was primarily due to the expiration of the GUESS? license and the continuing weak global economic conditions. Excluding GUESS? brand net sales, our net sales for the three-months ended December 31, 2010, decreased 11%, as compared to the same prior year period. Excluding GUESS? brand sales, our net sales for the nine-months ended December 31, 2010, increased 8%, as compared to the same prior year period. For the nine-months ended December 31, 2010, net sales to unrelated customers, which represented 54% of our total net sales decreased 41% to $51.2 million, as compared to $86.3 million for the same prior year period, primarily due to a decrease in sales in both our international and domestic markets.Net sales to the U.S. department store sector decreased 34% to $29.0 million for the nine-months ended December 31, 2010, as compared to $43.8 million for the same prior year period, while net sales to international distributors decreased 48% to $22.2 million from $42.5million for the same prior year period. During the nine-months ended December 31, 2010, the decrease in both domestic and international net sales was primarily due to the expiration of the GUESS? license and the continuing weak global economic conditions. For the three-months ended December 31, 2010, net sales to related parties decreased 24% to $11.9million,as compared to $15.6 million for the same prior year period.The decrease for the three-months ended December 31, 2010, is primarily due to the expiration of the GUESS? license. For the nine-months ended December 31, 2010, net sales to related parties increased 2% to $41.5million, as compared to $40.6million for the same prior year period. The increase for the nine-months ended December 31, 2010, was primarily due to an increase in gross sales of our Paris Hilton brand fragrances to Perfumania, Inc., a wholly-owned subsidiary of Perfumania Holdings, Inc. (“Perfumania”), resulting in gross sales of $30.1 million, as compared to $21.7 million, in the same prior year period.In addition to our sales to Perfumania, we had net sales of $0.7 million and $3.7 million for the three and nine-months ended December 31, 2010, respectively, to Jacavi Beauty Supply, LLC (“Jacavi”) a fragrance distributor, also classified as a related party, as compared to $2.2 million (for both the three and nine-months)in the same prior year period.See “Liquidity and Capital Resources” and Note G to the accompanying unaudited Condensed Consolidated Financial Statement for further discussion of related parties. Cost of Goods Sold and Gross Margin For the Three Months Ended December 31, For the Nine Months Ended December 31, % Change+ % Change* (in millions) Unrelated customers $ $ )% $ $ )% As a % of unrelated customers net sales 40
